DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Objection to the Specification for Lack of a Descriptive Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Where the title is not descriptive of the invention claimed, substitution of a new title that is clearly indicative of the invention to which the claims are directed is required. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 606.01 and MPEP § 1302.04(a).
The following title is suggested: MICROBIAL FUEL CELL WITH ACTIVATED CARBON ANODE DERIVED FROM WASTE COFFEE GROUND.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0166760 to SANTORO et al.

	Regarding Claim 1, SANTORO discloses a microbial fuel cell (abstract and each of Figures 1A-23C, see Fig. 6 for performance data of MFCs), comprising: a cathode 
	SANTORO is silent with respect to the activated carbon being “prepared from a waste coffee ground” however this is product-by-process claim language.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Accordingly, because SANTORO teaches all of the structure claimed, configured as claimed, SANTORO anticipates the claim.
	Regarding Claim 2, SANTORO is relied upon as above and further discloses the microbial fuel cell of claim 1, further comprising a proton exchange membrane disposed between the cathode and the anode (para. 88, cation exchange membrane such as Nafion 211).  
	Regarding Claim 3, SANTORO is relied upon as above and further discloses the microbial fuel cell of claim 1, wherein the anode further comprises a first 10conductive plate and an activated carbon material is coated on the first conductive plate, and the 
	Regarding Claim 5, SANTORO is relied upon as above and further discloses the microbial fuel cell of claim 1, wherein the microbial community comprises E. coli, Shewanellaputrefaciens, or a diverse microbial system in wastewater sludge (para. 58).  
	Regarding Claim 6, SANTORO is relied upon as above and further discloses the 20the microbial fuel cell of claim 1, wherein a power density of the microbial fuel cell is maintained at more than half of an initial power density under conditions of continuous five-day culture and no additional nutrients for next four days (SANTORO as modified above comprises the same structure claimed and necessarily can function as claimed and comprises the same MFC properties).  
Claims 1-3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over SANTORO in view of Kemp et al., Activated carbon derived from waste coffee grounds for stable methane storage, Nanotechnology 26 (2015) 385602.

	Regarding Claim 7, SANTORO is relied upon as above and further discloses a method of manufacturing a microbial fuel cell, comprising: making the activated carbon into an anode (para. 58 “activated carbon powder deposited or pressed on carbon fibers (e.g. carbon paper, cloth, brush, felt, etc.), or other metals (e.g. stainless steel, copper, etc.)”);16File: 89324usf making a cathode (para. 109); and culturing a microbial community to be adhered to a surface of the anode (para. 58).

	KEMP discloses a method of preparing activated carbon using a waste coffee ground (abstract, section 2.1 Chemicals, section 2.2 Synthesis, 100 g spent coffee grounds added to a solution of KOH followed by hydrothermal processing and annealing under an Ar atmosphere at a temperature of 700-900°C). KEMP further discloses that using waste coffee as a source of carbon for the synthesis of activated carbon reduces the cost of the activated carbon and provides a high surface area porous carbon useful for various applications (introduction section p. 1, test results of Table 4).
	At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the method of SANTORO such that the activated carbon was prepared using a waste coffee ground as taught by KEMP. The motivation for doing so would be to reduce the cost of the activated carbon while providing a high surface area porous carbon where activated carbon is known for use as an electrode material in MFCs as taught by SANTORO.
	Regarding Claim 8, SANTORO and KEMP are relied upon as above with respect to the method of manufacturing the microbial fuel cell of claim 7, and KEMP further discloses the method of preparing the activated carbon comprises a physical activation method or a chemical 5activation method (synthesis section 2.2 at page 2 teaches chemical and thermal activation by thermochemical reaction in KOH and high temperature heat treatment).  
	Regarding Claim 9, SANTORO and KEMP are relied upon as above with respect to the method of manufacturing the microbial fuel cell of claim 8, and KEMP further 
	Regarding Claim 10, SANTORO and KEMP are relied upon as above with respect to the 10 method of manufacturing the microbial fuel cell of claim 9, and KEMP further teaches wherein the pore-forming agent comprises potassium hydroxide (KOH) (section 2.2, p. 2)
	Regarding Claim 11, SANTORO and KEMP are relied upon as above with respect to the method of manufacturing the microbial fuel cell of claim 9, and KEMP further teaches wherein a weight ratio of the waste coffee ground to the pore-forming agent is 1:1 to 1:10 (Synthesis section 2.2). In addition, one of ordinary skill in the art would have found it obvious to have utilized a weight ratio of the waste coffee ground to the pore-forming agent is 1:1 to 1:10 in order to produce an activated carbon comprising the desired surface area and porosity using nothing more than ordinary skill and routine experimentation in order to use a workable range of pore-forming agent.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Here all of the general conditions of the claimed method are taught by KEMP and simply adjusting the amount of pore-forming 
	Regarding Claim 12, SANTORO and KEMP are relied upon as above with respect to 15the method of manufacturing the microbial fuel cell of claim 8, and KEMP further teaches wherein a carbonization temperature of preparing the activated carbon at temperatures from 700-900°C which is within and anticipates the claimed range of 700 0C to 1000 0C (section 2.2, annealing at 700-900°C).
	Regarding Claim 1, SANTORO and KEMP are relied upon as above and SANTORO discloses a microbial fuel cell (abstract and each of Figures 1A-23C, see Fig. 6 for performance data of MFCs), comprising: a cathode (abstract, para. 57, para. 59); an anode made from an activated carbon (abstract, para. 58 “anode may be formed from … activated carbon powder deposited or pressed on carbon fibers (e.g. carbon paper, cloth, brush, felt, etc.)”) as an 5electrode material; and a microbial community adhered to a surface of the activated carbon (para. 58, a bacterial colony … can then be grown or placed on the anode.”).  
	It is the Office’s position that while SANTORO is silent with respect to the activated carbon being “prepared from a waste coffee ground,” SANTORO nevertheless anticipates the claimed structure because this is product-by-process claim language.
Alternatively, at the time of filing it would have been obvious to one of ordinary skill in the art to have utilized activated carbon prepared from a waste coffee ground as taught by KEMP and the motivation for doing so would have been to reduce the cost of the activated carbon source while recycling a waste material as taught by KEMP.
Claim 2, SANTORO and KEMP are relied upon as above and SANTORO further discloses the microbial fuel cell of claim 1, further comprising a proton exchange membrane disposed between the cathode and the anode (para. 88, cation exchange membrane such as Nafion 211).  
	Regarding Claim 3, SANTORO and KEMP are relied upon as above and SANTORO further discloses the microbial fuel cell of claim 1, wherein the anode further comprises a first 10conductive plate and an activated carbon material is coated on the first conductive plate, and the first conductive plate comprises a carbon cloth, a graphite felt, a carbon felt, a graphite paper, a carbon paper, a graphite brush, a carbon brush, a stainless steel mesh, or a foamed nickel (para. 58 discloses activated carbon powder deposited on carbon paper, carbon cloth, carbon brush, carbon felt, and other materials).  
	Regarding Claim 5, SANTORO and KEMP are relied upon as above and SANTORO further discloses the microbial fuel cell of claim 1, wherein the microbial community comprises E. coli, Shewanellaputrefaciens, or a diverse microbial system in wastewater sludge (para. 58).  
	Regarding Claim 6, SANTORO and KEMP are relied upon as above and SANTORO further discloses the 20the microbial fuel cell of claim 1, wherein a power density of the microbial fuel cell is maintained at more than half of an initial power density under conditions of continuous five-day culture and no additional nutrients for next four days (SANTORO as modified above comprises the same structure claimed and necessarily can function as claimed and comprises the same MFC properties).  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over SANTORO and KEMP in view of US2010/0112380 to Li.

	Regarding Claim 4, SANTORO and KEMP are relied upon as above and SANTORO further discloses the microbial fuel cell of claim 1, wherein the cathode comprises activated carbon (para. 59) and/or a combination of one or more carbonaceous materials. SANTORO also discloses an anode comprising activated carbon coated on a support conductive plate such as carbon felt or carbon paper.
	SANTORO is silent with respect to a second conductive plate and a carbon material coated on the second conductive plate, and the second 15conductive plate comprises a carbon cloth, a graphite felt, a carbon felt, a graphite paper, a carbon paper, a graphite brush, a carbon brush, a stainless steel mesh, or a foamed nickel, and the carbon material comprises a carbon nanotube or an activated carbon as claimed.
	However, LI discloses a microbial fuel cell comprising a cathode comprising a coated carbon cloth (para. 56) where here a material is coated on a second conductive plate and the second conductive plate comprises a carbon cloth. 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified SANTORO to comprise active carbon coated carbon cloth resulting in the claimed invention. The motivation for doing so would have been to utilize a known cathode structure and known cathode material substrate – carbon cloth – as the cathode in the MFC of SANTORO.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729